UNITED STATES DISTRJCT COURT
EASTERN DISTRICT OF NEW YORK



JERAMY MICHEAL CORDELL HILL,

                       Plaintiff,                             DECISION & ORDER
                                                              18-CV-5251(WFK)


GODADDY COMPANY,

                        Defendant.



WILLIAM F. KUNTZ,II, United States District Judge:

Jeramy Micheal Cordell Hill ("PlaintifP')^ currently incarcerated at the Anna M. Kross Center
("AMKC")on Rikers Island, brings this pro se complaint pursuant to 42 U.S.C. § 1983 against
GoDaddy Company ("Defendant"). On October 3, 2018, the Court granted Plaintiffs request to
proceed informa pauperis pursuant to 28 U.S.C. § 1915. For the reasons discussed below, the
complaint is dismissed.

                                     STANDARD OF REVIEW


        Under 28 U.S.C. § 1915(e)(2)(B), a district court shall dismiss an informa pauperis

action where it is satisfied that the action "(i)is frivolous or malicious;(ii) fails to state a claim

on which relief may be granted; or (iii) seeks monetary relief against a defendant who is immune

from such relief." 28 U.S.C. § 1915(e)(2)(B). At the pleadings stage ofthe proceeding, the

Court must assume the truth of"all well-pleaded, nonconclusory factual allegations" in the

complaint. Kiobel v. Royal Dutch Petroleum Co.^ 621 F.3d 111, 124(2d Cir. 2010)(citing

Ashcroft V. Iqbaly 556 U.S. 662,678-79(2009)). A complaint must plead sufficient facts to

"state a claim to relief that is plausible on its face." Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570(2007). Furthermore, it is axiomatic that pro se complaints are held to less stringent

standards than pleadings drafted by attorneys and the Court is required to read the plaintiffs pro
                                                    1
se complaint liberally and interpret it to raise the strongest arguments it suggests. Erickson v.

Pardus, 551 U.S. 89,94(2007); Hughes v. Rowe,449 U.S. 5,9(1980); Sealed Plaintiffv. Sealed

Defendant #7, 537 F.3d 185, 191-93(2d Cir. 2008).

        However, the Supreme Court has held that a district court has "the authority to 'pierce the

veil of the complaint's factual allegations'" when considering an informa pauperis complaint.

Denton v. Hernandez, 504 U.S. 25,32(1992). The Court further stated that"a court is not bound

... to accept without question the truth ofthe plaintiffs allegations. We therefore reject the

notion that a court must accept 'as having an arguable basis in fact,' all allegations that cannot be

rebutted by judicially noticeable facts." Id.(citation omitted).

                                          DISCUSSION


        Plaintiffs complaint is nonsensical and does not present any conceivable claim. For

example. Plaintiff states that he brings this action against Defendant

       for Milnillion Googloplex Googloplexs dollars, for creating the domain name "The
       Social Music Club" and nobody paying me, for creating the most intelligence thing
       ever in history.... I have waited six years for,"Go Daddy Company" too [sic] send
       a check out ofrespect, but no check has c[o]me.... I'm suing"Go Daddy Company"
       because the "The Social Music Club" is the most intelligence thing ever made, its
       smarter than an [sic] computer, plane, artificial intelligence, human beings, robotics,
       and etc. Just saying the name can increase intelligence. ... Go Daddy have never
       send me a dollar, to this day. I'm on [R]ikers [I]sland, and my bail is 20 thousands
       dollars, and I should have been a millionaire five months ago.

Compl.at6-7,ECFNo. 1.'

        Plaintiffs claims are not plausible and can be dismissed as factually frivolous. "[A]

finding of factual frivolousness is appropriate when the facts alleged rise to the level ofthe


'       The Court refers to the page numbers assigned by the court's Electronic Case Filing
("ECF")system.

                                                  2
irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

contradict them." Denton, 504 U.S. at 25; Khalil v. United States^ 17-CV-2652, 17-CV-5458,

2018 WL 443343, at *3-4(E.D.N.Y. Jan. 12, 2018)(Bianco, J.); Bussie v. IRS Commissioner,

16-CV-7006, 17-CV-157,2017 WL 395113, at *3(E.D.N.Y. Jan. 27, 2017)(Brodie, J.). Since

the complaint is devoid of any basis in law or fact, defects which cannot be cured by amendment,
this frivolous action must be dismissed. Cuoco v. Moritsugu, 222 F.3d 99,112(2d Cir. 2000).

                                          CONCLUSION


        Accordingly, Plaintiffs complaint, filed informa pauperis, is dismissed as frivolous
pursuant to 28 U.S.C. § 1915(e)(2)(B). The Court certifies pursuant to 28 U.S.C. §1915(a)(3)
that any appeal from this order would not be taken in good faith and therefore informa pauperis
status is denied for purpose of an appeal. Coppedge v. United States, 369 U.S. 438,444-45
(1962).




                                                       SO ORDERED.




                                                         s/William F. Kuntz, II
                                                       HON. WILLIAM F. ISJUNT^II
                                                       UNITED STATES ^STRICT JUDGE
Dated: October 25,2018
          Brooklyn, New York
